DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2010/0054854 A1).
Wang (‘854) discloses a lockable adapter (4) configured to couple a drive socket (bit 3 includes socket portion 31) to a tool (5), the lockable adapter comprising: a body (rod 41) defining a longitudinal axis, the body configured to couple (411, 413) the lockable adapter to the tool (coupling end 51 of a pneumatic tool 5– Fig. 5); a sleeve (42) moveably coupled relative to the body along the longitudinal axis of the body between a first position and a second position; and a retaining member (ball 44) coupled to the sleeve, the retaining member (44) positionable in a retracted position when the sleeve is in the first position (Figs. 8, 9), the retaining member positionable in an extended position when the sleeve is in the second position (Figs. 2, 4 and 7), wherein the lockable adapter is configured to secure the drive socket (bit 3) relative to the sleeve when the retaining member is in the extended position (Fig. 2), and wherein the lockable adapter is configured to allow removal of the drive socket from the sleeve when the retaining member is in the retracted position (Figs. 8 and 9); wherein the sleeve includes a square drive protrusion (422), wherein a portion of the retaining member (44) extends from the square drive protrusion (422) when the retaining member is in the extended position, and wherein the square drive protrusion is configured to be received within the drive socket to secure the drive socket on the square drive protrusion when the retaining member is in the extended position (paragraph [0027]).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 3, 7 and 8 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3 and 7 – that the adapter further comprises a collar including a cavity that receives a portion of the sleeve and a portion of the body,…; and, regarding claim 8 - further comprising a biasing member positioned between the body and the sleeve, wherein the biasing member holds the sleeve in the first position.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 9, that the adapter comprises, inter alia:  and a collar moveable relative to the sleeve, wherein the sleeve moves into the second position configured to lock the drive socket to the sleeve in response to inserting the drive socket onto the sleeve, and wherein the sleeve moves into the first position configured to allow removal of the drive socket from the sleeve in response to moving the collar relative to the sleeve; and, regarding claim 17, that the method of operating a lockable adapter includes, inter alia:  moving the lockable adapter into an unlocked state in which the drive socket is allowed to be removed from the sleeve in response to moving the collar relative to the sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as providing various lockable adapters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/